—Appeals by the defendant from two resentences of the Supreme Court, Queens County (Golia, J.), both imposed May 23, 2001, upon his prior convictions of attempted criminal sale of a controlled substance in the third degree under Indictment No. 13211/93, and attempted criminal sale of a controlled substance in the third degree under Indictment No. 13274/93, *495entered upon his pleas of guilty. The resentences were imposed pursuant to an order of this Court, dated March 12, 2001, which modified the judgments, on the law, by vacating the original sentences imposed and remitting the matters for resentencing (see People v Campbell, 281 AD2d 488 [2001]).
Ordered that the resentences are affirmed.
There is no merit to the defendant’s contention that the Supreme Court lost jurisdiction over this matter due to an unreasonable delay in sentencing (see People v Campbell, 306 AD2d 495 [2003] [decided herewith]).
The issues raised in the defendant’s supplemental pro se brief are not properly before the court on these appeals (see People v Martinez, 194 AD2d 741, 742 [1993]; People v Correa, 118 AD2d 651 [1986]) Santucci, J.P., Smith, S. Miller and McGinity, JJ., concur.